It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is. hereby, affirmed, for the reason that this court holds, on the authority of Tea Co. v. Tippecanoe, 85 Ohio St., 120, that in view of the guaranties of the Bill of Rights, Sections 3673 and 3676 of the General Code cannot be interpreted to authorize a license fee on transient dealers, of the character described in the affidavit in this case, and *505making such offenses as the defendant in error was charged with in that affidavit punishable.

Judgment affirmed.

Johnson, Donahue, Newman and Jones, JJ., concur.